Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1-5 and 7-14 are allowed.

The following is an examiner’s statement of reasons for allowance:  

SURI et al (US 20150006455 A1) and TONG et al (CN 102842340 B) are hereby cited as some pertinent prior arts. Figure 7 of SURI discloses a neuron circuit, wherein the neuron circuit generates potential by charging current input from synapses through a capacitor (Cmem, [0063]); and when the generated potential exceeds a critical value (threshold voltage, [0063]), the neuron circuit generates and outputs a spike voltage (711) corresponding to the generated potential using a resistive memory (708, [0064]) to the capacitor. TONG is a pertinent art, wherein TONG teaches PNPN diode structures based memory unit. TONG teaches that the memory unit is a double-end component PNPN diode structures wherein using PNPN diode as memory cells, small occupied area, low power consumption, good for SRAM with large scale integration and overall circuit performance is improved and reverse characteristic of the PNPN diode unique, control the voltage difference of the both ends (Abstract).  
 
However, none of the above prior arts alone or in combination with other arts teaches a neuron circuit “wherein the p-n-p-n diode generates a spike voltage corresponding to the generated potential using an avalanche breakdown phenomenon occurred inside a diode device by an anode voltage” in claims 1 and 14 and “wherein, among the transistors, a gate electrode of a first transistor is connected to a gate line, and a drain electrode of the first transistor is connected in series to the cathode electrode of the p-n-p-n diodes, wherein a gate electrode and drain electrode of a second transistor are commonly connected to the drain electrode of the first transistor and a source electrode of the p-n-p-n diode, and wherein a drain electrode of a third transistor is commonly connected to the capacitor and the anode electrode of the p-n-p-n diode, and a gate electrode of the third transistor is commonly connected to the gate electrode and drain electrode of the second transistor” in claim 4 in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 1, 4 and 14  are allowed.
Claims 2-3, 5 and 7-13 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813